Citation Nr: 0317092	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hammer toes, 
second, third, fourth, and fifth toes, right foot, 
postoperative, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980, and from November 1980 to September 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1999 and 
December 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.



REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claims currently on appeal, and 
it has not developed the claims currently on appeal-
entitlement to increased evaluations for hammer toes, second, 
third, fourth, and fifth toes, right foot, postoperative; and 
hypertension-in accordance with the VCAA.

The Board notes that the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore, a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  38 U.S.C.A. §§  5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In this 
regard, the RO should contact the veteran 
and inform her of the types of 
documentation that can serve as evidence 
in regard to her current claims.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on the 
title page of this remand.  If the RO 
finds that additional VA examinations are 
necessary in order to decide the claims, 
such examinations should be scheduled and 
conducted.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for entitlement to increased 
evaluations for hammer toes, second, 
third, fourth, and fifth toes, right 
foot, postoperative, currently evaluated 
as 10 percent disabling; and 
hypertension, currently evaluated as 10 
percent disabling; in accordance with the 
VCAA.  If the decisions remain in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




